DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 01/26/2021 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed(s) on 1/26/2021, 7/8/2021, 11/17/2021, 3/1/2022 and 8/10/2022 has been considered.
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral 78, Fig. 12 not shown in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both an electronic device (page 12, line 5) and synchronization track (page 16, line 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
7.	The disclosure is objected to because of the following informalities: The following, in addition to any other device elements that Applicants are aware of, should be clearly identified in the specification:
 electric connection structure
 a conductive region, with elongated shape, having a first end and a second end
plurality of connection elements
first and a second synchronization connection element
synchronization connection portion
redistribution layer
synchronization wire elements
electric connection tracks 
signal connection portions 
signal connection elements
Appropriate correction is required.
Claim Objections
8.	Claims 11-16 objected to because of the following informalities:  Since claim 11 requires a semiconductor substrate integrating electronic components (line 5), the recitation calling for, “… electronic components bonded to support face” should  read “… the electronic components bonded to support face …” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ketterson (“Ketterson”) US PG-Pub 2020/0176393.
Ketterson discloses an integrated circuit having a coupling face, the integrated circuit comprising: a semiconductor substrate (element 12); electronic components integrated in the semiconductor substrate (¶¶[0009 and 0024]); an electric connection structure (annotated element ECS shown in Fig. 3 below) overlying the semiconductor substrate; and a conductive region (element 28), with elongated shape, having a first end and a second end, the conductive region being formed in the electric connection structure, extending over an entire length of the substrate (Figs. 2-4) and not being directly electrically connected to the electronic components, wherein the electric connection structure includes a plurality of connection elements (elements 18, 24, 26, 46, 52, 42, 38, 22, 32 and additional vias]) and solder balls discussed in ¶[0037having respective connection portions facing the coupling face, the plurality of connection elements including a first and a second synchronization connection element (elements 18/32 and annotated element CE shown in Fig. 3 below), the first and the second synchronization connection elements being electrically coupled to the first end and to the second end, respectively (Figs. 2-4), of the conductive region and each having a respective synchronization connection portion (elements 18 and annotated element CE shown in Fig. 3 below) facing the coupling face. 
Re claim 2, Ketterson discloses an insulation layer (element 48) extending over the semiconductor substrate and forming a die therewith, wherein the electric connection structure comprises a dielectric region (element 30) overlying the die and having a length, and the conductive region extends within the dielectric region approximately throughout the length thereof. 
Re claim 3, Ketterson discloses wherein the first and the second synchronization connection elements include a first and a second solder ball (element 18/additional solder balls discussed in ¶[0037]) projecting from a respective end of the dielectric region and belonging to a Ball Grid Array bonding structure. 
Re claim 4, Ketterson discloses wherein the dielectric region accommodates at least one redistribution layer (element 16, ¶[0037]) of an embedded Wafer Level BGA (eWLB) coupling and the conductive region is formed in the redistribution layer. 
Re claim 5, Ketterson discloses an insulation layer (element 48) extending over the semiconductor substrate and forming a die therewith, the conductive region extends within the insulation layer, and the first and the second synchronization connection elements include metal connection regions (¶¶[0022 and 0026]) extending in a dielectric region overlying or at least partially surrounding the die and in selective electric contact with the respective synchronization connection portions. 
Re claim 6, Ketterson discloses wherein the connection portions of the plurality of connection elements include solder balls (element 18/additional solder balls discussed in ¶[0037]) belonging to a Ball Grid Array connection structure forming a Flip Chip-Ball Grid Array (FC-BGA) coupling (¶[0040]) or an embedded Wafer Level BGA (eWLB) coupling. 
Re claim 9, Ketterson discloses wherein the integrated circuit is a monolithic microwave integrated circuit (abstract). 
Re claim 10, Ketterson discloses wherein the conductive region is of metal material (¶¶[0022 and 0026]). 
11.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Lin”) US PG-Pub 2018/0025985.
Lin discloses in Figs. 4-6 an integrated circuit having a coupling face, the integrated circuit comprising: a semiconductor substrate (¶[0025]); electronic components (element 130/140) integrated in the semiconductor substrate; an electric connection structure (element 110, ¶¶[0026-0028]) overlying the semiconductor substrate; and a conductive region (element 104), with elongated shape, having a first end and a second end, the conductive region being formed in the electric connection structure, extending over an entire length of the substrate (Fig. 4) and not being directly electrically connected to the electronic components, wherein the electric connection structure includes a plurality of connection elements (element 102) having respective connection portions facing the coupling face, the plurality of connection elements including a first and a second synchronization connection element (element 160), the first and the second synchronization connection elements being electrically coupled to the first end and to the second end, respectively (Fig. 4), of the conductive region and each having a respective synchronization connection portion facing the coupling face. 
Re claim 2, Lin discloses an insulation layer (element 100a) extending over the semiconductor substrate and forming a die therewith, wherein the electric connection structure comprises a dielectric region (100b-110d) overlying the die and having a length, and the conductive region extends within the dielectric region approximately throughout the length thereof. 
Re claim 3, Lin discloses wherein the first and the second synchronization connection elements include a first and a second solder ball (¶[0025]) projecting from a respective end of the dielectric region and belonging to a Ball Grid Array bonding structure. 
Re claim 4, Lin discloses wherein the dielectric region accommodates at least one redistribution layer (¶¶[0026-0028]) of an embedded Wafer Level BGA (eWLB) coupling and the conductive region is formed in the redistribution layer. 
Re claim 5, Lin discloses an insulation layer (element 100a) extending over the semiconductor substrate and forming a die therewith, the conductive region extends within the insulation layer, and the first and the second synchronization connection elements include metal connection regions (¶[0027]) extending in a dielectric region overlying or at least partially surrounding the die and in selective electric contact with the respective synchronization connection portions. 
Re claim 6, Lin discloses wherein the connection portions of the plurality of connection elements include solder balls (¶[0025]) belonging to a Ball Grid Array connection structure forming a Flip Chip-Ball Grid Array (FC-BGA) coupling or an embedded Wafer Level BGA (eWLB) coupling. 
12.	Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coccioli et al. (“Coccioli”) USPAT 6,770,955.
Coccioli discloses in Figs. 2-3 an integrated circuit having a coupling face, the integrated circuit comprising: a semiconductor substrate (Fig. 2 and its associated text); electronic components (element 204) integrated in the semiconductor substrate; an electric connection structure (col. 7, lines 25-35) overlying the semiconductor substrate; and a conductive region (element 260), with elongated shape, having a first end and a second end, the conductive region being formed in the electric connection structure, extending over an entire length of the substrate (Fig. 2) and not being directly electrically connected to the electronic components, wherein the electric connection structure includes a plurality of connection elements (element 271/273 , 272/274) having respective connection portions facing the coupling face, the plurality of connection elements including a first and a second synchronization connection element (element 281/285, 282/286, 283/287, 284/288), the first and the second synchronization connection elements being electrically coupled to the first end and to the second end, respectively (Fig. 2), of the conductive region and each having a respective synchronization connection portion facing the coupling face. 
Re claim 2, Coccioli discloses an insulation layer (element 206) extending over the semiconductor substrate and forming a die therewith, wherein the electric connection structure comprises a dielectric region (202) overlying the die and having a length, and the conductive region extends within the dielectric region approximately throughout the length thereof. 
Re claim 5, Coccioli discloses an insulation layer (element 206) extending over the semiconductor substrate and forming a die therewith, the conductive region extends within the insulation layer, and the first and the second synchronization connection elements include metal connection regions (cols. 6 and 7, lines 40-47 and 4-14 respectively) extending in a dielectric region overlying or at least partially surrounding the die and in selective electric contact with the 
Re claim 7, Coccioli discloses wherein the dielectric region includes a packaging layer, the connection portions of the plurality of connection elements include a plurality of coupling pins (element 220), and the metal connection regions include wire connections (210/216, col. 4, lines 29-44), wherein the first and the second synchronization connection elements include respective synchronization wire elements coupled between a respective end of the conductive region (element 260) and a respective coupling pin (element 220). 

    PNG
    media_image1.png
    739
    842
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketterson in view of Khalid et al. (“Khalid”) US PG-Pub 2019/0293784.
Ketterson teaches the device structure as recited in the claim. The difference between Ketterson and the present claim is the recited synchronization signal generator. 
Khalid discloses a plurality of integrated circuits (elements MMIC14) including a master MMIC1 (Fig. 5, ¶[0037]) which is capable of being configured to generate synchronization signal; and an output terminal (LO-output, Fig. 5) coupled to the generation circuit, wherein plurality of connection elements (e.g. solder balls, ¶[0037]) further includes a signal connection element coupled to the output terminal and having a respective signal connection portion of the plurality of connection portions. 
Khalid's teachings could be incorporated with Ketterson's device which would result in the claimed invention. The motivation to combine Khalid's teachings would be to minimize crosstalk (¶[0037]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Khalid's teachings to arrive at the claimed invention.
15.	Claim(s) 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketterson in view of Khalid et al. (“Khalid”) US PG-Pub 2019/0293784.
Ketterson discloses in Figs. 2-3 an electronic device, comprising: a support (element 20) having a support face; a plurality of integrated circuits (plurality of MMIC, ¶[0025]), each integrated circuit having a coupling face coupled to the support face and including: a semiconductor substrate integrating electronic components (¶¶[0009, 0024 and 0025]); an electric connection structure (annotated element ECS shown in Fig. 3 above) overlying the semiconductor substrate; and a conductive region (element 28) with an elongated shape, formed within the electric connection structure, the conductive region having a first end and a second end, extending over an entire length of the substrate and not directly electrically connected to the electronic component, and each electric connection structure includes a plurality of connection elements (elements 18, 24, 26, 46, 52, 42, 38, 22, 32 and additional vias and solder balls discussed in ¶[0037), the plurality of connection elements including signal connection elements (element 271/273 , 272/274), electrically coupling the electronic component to respective signal connection portions (elements 18/32 and annotated element CE shown in Fig. 3 below) facing the respective coupling face, and the electric connection structure of at least the first integrated circuit further includes a first and a second synchronization connection element (element 281/285, 282/286, 283/287, 284/288) adjacent to the signal connection elements, electrically coupled to the first and the second ends, respectively, of the respective conductive region, having a respective synchronization connection portion (elements 18 and annotated element CE shown in Fig. 3 below) facing the coupling face and configured to route the synchronization signal; electronic components (plurality of MMIC, ¶[0025]), bonded to the support face (Figs. 2-4); electric connection tracks (element 34) extending on the support face and electrically coupling the electronic components to the signal connection portions of the signal connection elements of each integrated circuit; and synchronization conductive track segments (element 32) extending on the support face and electrically coupling the synchronization connection portions of at least the first integrated circuit to selective signal connection portions of the integrated circuits.
Ketterson teaches the device structure as recited in the claim. The difference between Ketterson and the present claim is the recited synchronization signal generator. 
Khalid discloses a plurality of integrated circuits (elements MMIC1- MMIC4) including a master MMIC1 (Fig. 5) capable of being configured to generate synchronization signal.
Khalid's teachings could be incorporated with Ketterson's device which would result in the claimed invention. The motivation to combine Khalid's teachings would be to minimize crosstalk (¶[0037]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Khalid's teachings to arrive at the claimed invention.
Re claim 12, Ketterson discloses wherein the electric connection structure comprises: an insulation layer (element 48) extending over the semiconductor substrate and forming therewith a die; and a dielectric region (element 30), which extends over the die and has a length, wherein the conductive region extends within the dielectric region approximately for the entire length thereof. 
Re claim 13, Ketterson discloses wherein the connection portions of the plurality of connection elements comprise solder balls (element 18/additional solder balls discussed in ¶[0037]), belonging to a Ball Grid Array connection structure. 
Re claim 14, Ketterson discloses wherein the electric connection structure comprises: an insulation layer (element 48) extending over the semiconductor substrate and forming a die therewith; and a dielectric region (element 30) overlying or at least partially surrounding the die, wherein the conductive region extends within the insulation layer, and the first and the second connection elements extend in the dielectric region. 
Re claim 15, Ketterson discloses wherein the plurality of connection elements includes solder balls (element 18/additional solder balls discussed in ¶[0037]) belonging to a Ball Grid Array connection structure forming a Flip Chip-Ball Grid Array (¶[0040]) coupling or an embedded Wafer Level BGA coupling. 
Re claim 17, Khalid discloses wherein: the first integrated circuit (element MMIC1, Fig. 5) forms a master integrated circuit, the plurality of integrated circuits includes at least a first and a second slave circuit (element MMIC2-4, Fig. 5) arranged on opposite sides of the master integrated circuit, the master integrated circuit includes an output terminal (LO-output, Fig. 5)  coupled to a respective signal connection element of the plurality of signal connection elements and configured to supply the synchronization signal, and the synchronization conductive track segments (¶[0041]) include connection portions (conductive layers on the PCB, Fig. 5) extending on the face of the support, between the signal connection portions of the first and the second slave integrated circuits and the synchronization connection portions of the master integrated circuit and between the signal connection portion and the first synchronization connection portion of the master integrated circuit (Fig. 5). 
16.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketterson in view of Khalid as applied to claim 14 above, and further in view of Coccioli.
The combined references of Ketterson and Khalid teach the device structure as recited in the claim including an on-board configuration (¶[0040] of Ketterson). The difference between the combined references and the present claim is the recited wire connection. 
Coccioli discloses wherein the dielectric region includes a packaging layer, the connection portions of the plurality of connection elements include a plurality of coupling pins (element 220), and the metal connection regions include wire connections (210/216, col. 4, lines 29-44), wherein the first and the second synchronization connection elements include respective synchronization wire elements coupled between a respective end of the conductive region (element 260) and a respective coupling pin (element 220). 
Coccioli’s teachings could be incorporated with Ketterson's device which would result in the claimed invention. It would have been obvious to employ wire bonding of Coccioli as an alternative method of providing device electrical connection. The motivation to employ Coccioli’s teachings would be to provide highly reliable and flexible interconnects. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Coccioli’s teachings to arrive at the claimed invention.
17.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketterson in view of Khalid.
Ketterson discloses (¶[0027]) a printed circuit board (PCB) having a surface; a semiconductor device package (Figs. 2-4) physically coupled to the surface of the PCB, the semiconductor device package including: a semiconductor substrate (element 12); electronic components (¶¶[0009, 0024 and 0025]) integrated in the semiconductor substrate; an electric connection structure (annotated element ECS shown in Fig. 3 above) overlying the semiconductor substrate; and a conductive region, (element 28) with elongated shape, having a first end and a second end, the conductive region being formed in the electric connection structure, extending over an entire length of the substrate and not being directly electrically connected to the electronic components, wherein the electric connection structure includes a plurality of connection elements (elements 18, 24, 26, 46, 52, 42, 38, 22, 32 and additional vias and solder balls discussed in ¶[0037) having respective connection portions facing the coupling face, the plurality of connection elements including a first and a second synchronization connection element, the first and the second synchronization connection elements being electrically coupled to the first end and to the second end, respectively, of the conductive region and each having a respective synchronization connection portion facing the coupling face.
Ketterson teaches the device structure as recited in the claim. The difference between Ketterson and the present claim is the recited antenna. 
Khalid discloses a receiving antenna physically coupled to the surface of the PCB and electrically coupled to the semiconductor device package; and a transmitting antenna physically coupled to the surface of the PCB and electrically coupled to the semiconductor device package. 
Khalid's teachings could be incorporated with Ketterson's device which would result in the claimed invention. The motivation to combine Khalid's teachings would be to minimize crosstalk (¶[0037]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Khalid's teachings to arrive at the claimed invention.
Re claim 19, Khalid discloses wherein the semiconductor device package is disposed between the receiving antenna and the transmitting antenna (Fig. 5). 
Re claim 20, Khalid discloses wherein the semiconductor device package is a monolithic microwave integrated circuit package. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893